                     Case 2:13-cr-00018-RTB Document 959 Filed 08/19/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


UNITED
PAUL   STATES OF AMERICA,
     DAVIS
                                                        JUDGMENT IN A CIVIL CASE
                              Respondent,
                               Plaintiff,
                               Petitioner,
         v.                                                              2:20-cv-0841-APG
                                                        Civil Case No.: 2:20-cv-00998-RTB
                                                                         2:18-cv-00007-APG
LEON
ROBERT
UNITEDBENZER,
       BAUSTAMANTE,
       STATES OF AMERICA                                                      2:16-cr-00268-APG
                                                          (Criminal Case No: 2:13-cr-00301-APG-PAL)
                                                                             2:13-cr-00018-RTB)

                              Movant.
                               Defendant.
                                Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Movant's motion
Defendant's     pursuant
            motion underto2828U.S.C.
                               U.S.C. §§ 2255
                                         2255to
                                              tovacate,
                                                 vacate,set
                                                         setaside,
                                                             aside,oror
                                                                      correct hishis
                                                                        correct   sentence is DENIED.
                                                                                     sentence  is     IT IS
FURTHER ORDERED that defendant is denied a certificate of appealability.
DENIED. IT IS FURTHER ORDERED that defendant is denied a certificate of appealability.




        8/19/21
        12/8/2020
          9/27/2018
         ____________________                                    DEBRA K. KEMPI
         Date                                                   Clerk


                                                                 /s/ H. Magennis
                                                                Deputy Clerk
